In a proceeding to review a determination of the State Rent Administrator, which affirmed the denial by a local rent administrator of an application for a certificate of eviction, the appeal is from an order denying the petition and dismissing the proceeding. Order unanimously affirmed, with $10 costs and disbursements. The building in question consists of three stories. The ground floor is occupied by a chain shoe store; the second floor apartment has been vacant for five years and. the third floor apartment is presently occupied by a tenant, whom the landlord seeks to evict. The basis for the application is that the landlord desires to withdraw only the housing accommodation of the building from the rental market because of the financial loss it incurs in renting.it, and because maintaining the services for this apartment imposes burdensome responsibilities which constitute a hardship. It appears that the total rental of the building yields a substantial profit, and that the landlord does not and is not reauired *933to furnish any services to its commercial tenant. The State Rent Administrator’s determination was made on the grounds that a landlord may not withdraw part of the premises, and that the facts herein do not constitute a hardship. (State Rent and Eviction Regulations, § 59.) Present — Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ. [See 4 A D 2d 700.]